Citation Nr: 0527390	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have noted the 
evidence considered and the pertinent laws and regulations.  
In addition, letters, including those sent in November 2001 
and April 2005, specifically noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA examinations and VA medical records.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  An August 2005 Report 
of Contact indicates that the veteran's attorney has 
essentially remarked that the case is ready for adjudication.  
In short, the Board finds that all relevant evidence 
necessary for an equitable disposition of the increased 
rating for PTSD issue has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for PTSD in March 
2001 and was assigned a 30 percent disability rating.  An 
August 2003 Board decision denied entitlement to a rating in 
excess of 30 percent for the veteran's PTSD.

VA outpatient treatment records dated from April 2004 to June 
2004 reflect ongoing treatment for PTSD.  

A September 2004 VA counseling record reveals that the 
veteran's affect was depressed and his insight was average.  
The GAF was 41-50.  The Board here notes that the GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ." A 51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."

An October 2004 VA treatment record reflects that the veteran 
continued to experience moderate PTSD symptoms.  

A February 2005 VA treatment record reflects that the veteran 
complained of being "more stressed recently."  The 
veteran's affect was anxious and his mood was depressed.  

A March 2005 and May 2005 VA treatment record reflects that 
the veteran began drinking after a business deal went bad.  
An April 2005 record indicates that the veteran was seen for 
medication management.  

At a May 2005 VA psychiatric examination, it was noted that 
the veteran's medications included Prozac and Ativan.  It was 
noted that the veteran lived with his wife of 38 years and 
saw his granddaughters frequently.  The veteran last worked 
in 1997 when he was diagnosed with throat cancer.  A long 
history of alcohol abuse was noted.  The veteran complained 
of restless sleep and daytime intrusive memories; he had 
panic attacks when driving or in busy areas.  The veteran had 
a general feeling of being discouraged and frustrated.  
Examination revealed that the veteran was depressed and his 
affected was restricted.  His thought-processes were goal 
directed and he denied auditory or visual hallucinations.  
The examiner noted that the veteran's depression and alcohol 
abuse were related to his PTSD.  Axis I diagnoses included 
chronic, moderate PTSD, depressive disorder, and alcohol 
abuse.  The GAF for the combined Axis I diagnoses was 55.  
The examiner stated that the veteran was "currently 
employable in a limited setting in which he would have little 
contact with the public and very loose supervision."  

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, a rating of 50 percent is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

After reviewing the evidence of record, the Board finds that 
the evidence warrants a rating of 50 percent in this case.  
While not all the symptoms necessary for a 50 percent rating 
are present, the Board notes that flattened affect, panic 
attacks, and disturbances of motivation and mood have been 
shown.  Further, it is clear that the veteran requires 
medication and counseling to lessen the severity of his PTSD 
symptoms.  Although his social relationships seem to be good, 
it is obvious that PTSD symptoms have played a role in his 
employment difficulties.  Lastly, the Board notes that the 
veteran was assigned a GAF of 41-50 (indicative of serious 
symptoms) by VA in September 2004.

The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent.

Under Diagnostic Code 9411, a rating of 70 percent is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

When considering the evidence of record, the Board does not 
find evidence that the veteran currently experiences suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near continuous panic or depression 
affecting his ability to act independently or appropriately, 
impaired impulse control, or neglect of personal appearance 
and hygiene.  Examination of the veteran has revealed 
objective findings such as coherent and relevant speech; no 
formal thought disorder or cognitive impairment has been 
assessed.  While the veteran was assigned a GAF of 41-50 in a 
September 2004 VA counseling note, the Board notes that the 
veteran's GAF score on the comprehensive (and more recent) 
May 2005 VA psychiatric examination (which included all Axis 
I diagnoses) was 55, indicative of only moderate difficulty 
in social and occupational functioning.

In short, the Board finds that the majority of the veteran's 
symptoms fall within the 50 percent rating criteria.

In conclusion, the Board finds that the veteran's PTSD is no 
more than 50 percent disabling.  As the preponderance of the 
evidence is against a rating higher than 50 percent, the 
benefit of the doubt doctrine does not apply, and a more 
favorable determination is not warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD has resulted in any hospitalizations.  
While PTSD has contributed to the veteran's employment 
difficulties, it has not been shown that PTSD, alone, has 
posed a marked interference with his employment so as to 
render impractical the application of the regular schedular 
standards.  The Board observes that the veteran has indicated 
that he quit working in 1997 in large part due to his throat 
cancer.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 50 percent for PTSD is 
granted.


REMAND

In light of the decision to increase the rating for the 
veteran's PTSD to 50 percent, the Board notes that the 
veteran's combined disability rating is now 60 percent (as 
defined by 38 C.F.R. § 4.25).  As such, the Board finds that 
the RO should readjudicate the issue of entitlement to a TDIU 
prior to consideration by the Board.  38 C.F.R. § 4.16a.

The Board also notes that the May 2005 VA mental disorders 
examiner stated that the veteran was "currently employable 
in a limited setting in which he would have little contact 
with the public and very loose supervision."  The Board 
observes that the veteran has indicated that he quit working 
in 1997 in large part due to his throat cancer.  The Board 
finds that the claims file should be returned to the May 2005 
VA mental disorders examiner for an opinion as to whether the 
veteran's service-connected disabilities (PTSD and a head 
injury scar) alone, renders him unable to obtain and maintain 
substantially gainful employment.  The Board observes that 
marginal employment is not considered substantially gainful 
employment.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the claims file 
to the examiner who conducted the May 
2005 VA mental disorders examination and 
request that she review the file and her 
examination report and state an opinion 
in response to the following: whether it 
is as least as likely as not that the 
veteran's service-connected disabilities 
(PTSD and a head injury scar) alone, 
renders him unable to obtain and maintain 
substantially gainful employment.  If the 
examiner is no longer available, the RO 
should request another qualified 
physician to review the claims file and 
provide the requested opinion (and 
schedule another examination, if 
necessary).

2.  Following the aforementioned 
development, the issue of entitlement to 
a TDIU should again be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


